DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 11, 12 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 March 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant dependent claim 14 depends upon itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 4, 7-9 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/014,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 4 is simply a broader recitation that that of claim 1 of the ‘797 application, requiring all the structural limitations and functional capabilities of claim 1 of the ‘797 application, including flexible tube with a fixed end to receive flow fluid from a pipe, a throat of reduced diameter, the throat residing between a first portion of the flexible tube converging along a flow direction and a second portion of the flexible tube diverging along the flow direction, sand sensors (plurality) coupled to the flexible tube to measure/detect a fluid parameter (via strain/pressure more narrowly recited in claim 1 of the ‘797 application) both upstream and downstream, determining first and second parameters of the fluid from sensors configured to do so.  An actuator is recited in dependent claims 14 and 15 of the ‘797 application, which is recited in instant independent claim 1, configured to perform the same operations/functions, thus claims 1 and 14 or 15, together are broader recitations that instant independent claim 1. Instant dependent claim 7 recites processor and controller limitations found in independent claim 1 of the ‘797 patent.  Claims 4, 7, 12 and 13 of the ‘797 application recite .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited foreign prior art reference WO 2009/030870 to Wang and U.S. 3,724,503 to Cooke.  Wang discloses a flow measurement device (see entire reference, Fig. 3a) comprising a tube fluidically coupled to and configured to flow fluid received from a pipe, the tube including an end fixed to .
Wang does not explicitly disclose that the tube is a flexible tube, or an actuator coupled to the flexible tube and being configured to move a wall of the flexible tube with respect to the fixed end of the flexible tube to change a position and a cross section of the throat (as recited in 
Cooke discloses an adjustable/variable flexible tube having all the structural elements and aspects recited in the claims (see entire reference, in particular, Figs. 6 and 7 and associated text within the discloser of Cooke), including an actuator (42, 51, 71, 72, 73) to vary the throat opening cross section and its position within the flexible tube, the actuator being attached to an outer portion of the pipe.  Although Cooke does not explicitly disclose the actuator being configured to receive instructions from an operator or a controller to change the positions and cross section of the throat, this is simply an automation of the device disclosed by Cooke, which is well within the ordinary skill level as of the effective filing date.  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to modify the tube of the flow measurement device disclosed by Wang, employing the actuator and adjustable flexible tube disclosed by Cooke, attaching the actuator to the pressure vessel of Wang, thus providing flow control incorporating flow measurement whereby the flow is measured as it is controlled and thus but a single control operation is necessary to achieve a desired flow through the device (see Background of Cooke).
	





Allowable Subject Matter
Claims 8-10, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as provisional double patenting issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.